Citation Nr: 9907228	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-48 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
1994 for a 50 percent evaluation for post traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than July 18, 
1995 for a 100 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

A review of the evidence of record indicates that service 
connection for PTSD was granted via a rating decision of 
August 1994.  An evaluation of 30 percent was assigned, 
effective October 15, 1993.  A rating decision of June 1995 
assigned an evaluation of 50 percent, effective March 1, 
1994.  A rating decision of September 1995 assigned a rating 
of 100 percent, effective July 18, 1995.

The veteran contends that his PTSD disability warranted a 100 
percent evaluation as of October 15, 1993, and that the 
medical evidence available at that time evidenced 
symptomatology as severe as that used to justify his later 
100 percent evaluation.  Because of the intermediate 
increased rating, to 50 percent, his appeal consists of two 
issues:  (1) an earlier effective date for the 50 percent 
rating; and (2) an earlier effective date for the 100 percent 
rating.

The Board notes that the veteran was hospitalized from 
September 28 to October 19, 1993, from 3 to 26 February 1994, 
and again from October 11 to November 2, 1994.  Summaries of 
these treatments are contained in the claims folder.  
Although these summaries are useful, the Board finds that a 
more complete record of these treatments would be helpful.  
Detailed clinical records of these periods of hospitalization 
may show more clearly the veteran's true state of disability 
during the periods in question.

Therefore, this claim is remanded for the following:

The RO should obtain the complete 
clinical records for the veteran's VA 
hospitalizations from September 28 to 
October 19, 1993, from 3 to 26 February 
1994, and from October 11 to November 2, 
1994.  These records should be associated 
with the claims folder.

Upon completion of the above described item the RO 
should review the veteran's claim for earlier 
effective dates for increased ratings for PTSD.  If 
the result remains adverse the RO should provide 
the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  
The claim should then be returned to the Board for 
further appellate consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


